Exhibit 10.51


AVON PRODUCTS, INC.
LONG-TERM CASH BONUS PLAN


I.
INTRODUCTION



1.1.    Purpose. The purpose of this Plan is to provide certain long-term cash
bonuses to eligible employees of the Company.
1.2.    Term. This Plan will be effective as of January 1, 2015 and will remain
in effect until terminated in accordance with Section 7.1.
II.
DEFINITIONS

For purposes of the Plan and the Administrative Guidelines, the following terms
will have the following meanings:
“Administrative Guidelines” means the guidelines, rules and procedures for
administering and operating the Plan, as established from time to time by the
Committee or its designee.
“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.
“Award” means a Long-Term Incentive Bonus or Long-Term Bonus granted under the
Plan.
“Base Salary” means the Participant’s annualized base rate of salary as of the
date designated by the Committee or its designee as reflected on the books and
records of the Company, exclusive of bonus, commission, incentive compensation,
fringe benefits, employee benefits, expense allowances and other nonrecurring
forms of remuneration.
“Board” means the Board of Directors of the Company.
“Cause” has the meaning set forth in the Stock Plan.
“Change in Control” has the meaning set forth in the Stock Plan.
“Change in Control Good Reason” has the meaning set forth in the Stock Plan.
“Code” means the Internal Revenue Code of 1986.
“Code Section 409A” means Section 409A of the Code and the regulations and other
guidance issued thereunder.
“Committee” means the Compensation and Management Development Committee of the
Board.







--------------------------------------------------------------------------------






“Company” means Avon Products, Inc.
“DCP” means the Avon Products, Inc. Deferred Compensation Plan.
“Disability” has the same meaning set forth in the Stock Plan.
“Long-Term Bonus” means the cash bonus payable to a Participant with respect to
the time period as determined pursuant to the Plan and Administrative
Guidelines.
“Long-Term Incentive Bonus” means the cash bonus payable to a Participant with
respect to the performance period as determined pursuant to the Plan and
Administrative Guidelines.
“Participant” means any employee of the Company or its Affiliates who is
selected to participate in the Plan and granted a Long-Term Incentive Bonus
and/or a Long-Term Bonus pursuant to the Plan and the Administrative Guidelines.
“Plan” means this Avon Products, Inc. Long-Term Cash Bonus Plan.
“Plan Year” means a one-year period beginning January 1 and ending on December
31.
“Retirement” has the meaning set forth in the Stock Plan.
“Senior Officer” has the meaning set forth in the Committee’s Charter.
“Separation from Service” means a separation from the service of the Company or
an Affiliate within the meaning of and for purposes of Code Section 409A.
“Separates from Service” means the incurrence of a Separation from Service.
“Stock Plan” means the Avon Products, Inc. 2013 Stock Incentive Plan.
III.
ADMINISTRATION



The Committee or its designee will establish the Administrative Guidelines for
administering and operating the Plan. The Committee may delegate its duties
under the Plan to such individuals, and may revoke or change any such
delegation, as it deems appropriate from time to time, provided that,
notwithstanding any other provision of this Plan to the contrary, it may not
delegate duties with respect to determining the eligibility and Awards under the
Plan for any Senior Officer. The Committee or its designee will interpret and
construe any and all provisions of the Plan and any determination made by the
Committee or its designee under the Plan will be final and conclusive. Neither
the Board nor the Committee, nor any member of the Board or the Committee, nor
any employee of the Company will be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
(other than acts of willful misconduct) and the members of the Board and the
Committee and the employees of the Company will be entitled to indemnification
and reimbursement by the Company to the maximum extent permitted by law in
respect of any claim, loss, damage or expense (including counsel’s fees) arising
from their acts, omissions and conduct in their official capacity with respect
to the Plan.


2

--------------------------------------------------------------------------------





IV.    ELIGIBILITY AND PARTICIPATION


The Committee or its designee will select the employees of the Company or its
Affiliates to participate in the Plan and to receive one or more Awards under
the Plan from among such employees of the Company or its Affiliates. Being
eligible for an Award for a particular performance period or time period does
not guarantee eligibility for any subsequent Award. Employees selected to
participate in the Plan may differ from Award to Award, performance period to
performance period and time period to time period.
V.    GRANT NOTIFICATION


The Committee or its designee will establish procedures for granting Awards
under the Plan, including grant date and notification.
VI.    AWARDS


6.1    Performance Measures, Adjustments, Periods and Achievement and Bonus
Formula for Long-Term Incentive Bonus. The Committee or its designee will
establish the performance measures, performance period, adjustments to
performance measures and level of achievement of performance measures with
respect to, and formula for calculating, any Long-Term Incentive Bonus payable
under the Plan. Performance measures may differ from Participant to Participant
and from Long-Term Incentive Bonus to Long-Term Incentive Bonus.


6.2    Bonus Time Period and Formula for Long-Term Bonus. The Committee or its
designee will establish the time-period and formula for calculating any
Long-Term Bonus payable under the Plan. The bonus time period and formula may
differ from Participant to Participant and from Long-Term Bonus to Long-Term
Bonus.


6.2.    Vesting. The Committee or its designee will establish the vesting
requirements for each Award payable under the Plan, including the applicable
vesting date, events which may trigger earlier vesting and amount payable upon
vesting.
6.3.    Payment. Subject to Section 7.5(d) of the Plan, the Committee or its
designee will establish the payment requirements for each Award payable under
the Plan. Any Participant who is eligible to participate in the DCP may elect to
defer into the DCP the payment of all or a portion of his or her Award, to the
extent permitted by and in accordance with the terms and conditions of the DCP
and Code Section 409A.
VII.    GENERAL PROVISIONS


7.1    Amendment and Termination.


(a)The Committee or its designee may at any time amend, suspend, discontinue or
terminate the Plan; provided, however, that no such amendment, suspension,
discontinuance or termination made after the end of the specified performance
period or time period, as applicable, will adversely affect the rights of any
Participant to any Award, for such applicable performance period or time period.
Notwithstanding the foregoing, the Committee or its designee may at any time
amend, suspend, discontinue or terminate the Administrative


3

--------------------------------------------------------------------------------





Guidelines; provided, however, that the Committee may not delegate duties with
respect to determining the eligibility and Awards under the Plan for any Senior
Officer. All determinations concerning the interpretation and application of
this Section 7.1 will be made by the Committee or its designee. On and after a
Change in Control, neither the Committee nor any designee may amend or terminate
any Award under the Plan in a manner that adversely affects such Award without
the consent of the holder of the Award. In the event of any inconsistency
between the terms of the Plan and the Administrative Guidelines, except as
otherwise expressly provided herein, the terms of the Plan will control.


(b)In the case of Participants employed outside of the United States, the
Company or its Affiliates may vary the provisions of the Plan as deemed
appropriate to conform to, as required by, or made desirable by, local laws,
practices and procedures.


7.2    Designation of Beneficiary. If a Participant dies while entitled to a
payment under the Plan, such payments will be made to his or her estate in
accordance with the Plan and the Administrative Guidelines.


7.3    Unfunded Plan/Rights Unsecured. The Plan will be unfunded. No provision
of the Plan will require the Company or an Affiliate, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor will the Company or an Affiliate maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes. Participants
will have no rights under the Plan other than as unsecured general creditors of
the Company. The Committee or its designee may, however, in the event of a
potential Change in Control, determine to deposit an amount sufficient to pay
outstanding Awards for each Participant calculated as set forth in Section
7.5(g) into a grantor trust, subject to the claims of the Company’s creditors in
the event of the Company’s insolvency. The grantor trust shall serve as a source
of payment of Awards calculated as set forth in Section 7.5(g) if a Participant
is involuntarily terminated by the Company without Cause, or terminates for a
Change in Control Good Reason, after the Change in Control but prior to payment
of outstanding Awards. If the Change in Control does not occur prior to payment
of an outstanding Award and the Company pays Awards to Participants in
accordance with the terms and conditions of such Awards, the Company may recoup
the amount so deposited in the grantor trust or other segregated arrangement
together with earnings thereon.


7.4    Withholding Taxes. The Company will have the right to deduct from each
Award made under the Plan any federal, state and local taxes required by such
laws to be withheld with respect to any payment of the Plan.


7.5    Miscellaneous.


(a)    No Right of Continued Employment. No provision in the Plan will be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its subsidiaries or Affiliates.


4

--------------------------------------------------------------------------------





(b)    No Limitation on Corporate Actions. No provision of the Plan will be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any awards made
under the Plan. No employee, Participant or other person will have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.


(c)    Nonalienation of Benefits. Except as expressly provided herein, no
Participant will have the power or right to transfer, anticipate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under the Plan are not assignable or transferable except that the Company’s
obligations hereunder will become the obligations of a company which acquires
all or substantially all of the assets of the Company or any company into which
the Company may be merged or consolidated.


(d)    Code Section 409A. To the extent that any Award under the Plan is subject
to Code Section 409A, any provision, application or interpretation of the Plan
or the Administrative Guidelines that is inconsistent with such Section will be
disregarded with respect to such Award, as applicable. To the extent that any
Award is subject to Code Section 409A and is payable upon a Separation from
Service, then, notwithstanding any other provision of this Plan or the
Administrative Guidelines to the contrary, the Award will not be paid to the
Participant during the six-month period immediately following the Participant's
Separation from Service if the Participant is then deemed to be a "specified
employee" (as that term is defined in Code Section 409A and determined pursuant
to procedures and elections made by the Company). The Award will instead be paid
on the first day of the seventh month following such Separation from Service.
The Company will make all determinations as to who is a “specified employee”.
The six month wait provision set forth in this Section 7.5(d) will cease to
apply in the event of and following the Participant's death.


(e)    Payment in Cash. This Plan provides for cash awards and does not provide
for awards paid in shares of Company common stock. Although this Plan
incorporates by reference certain definitions and other provisions in the Stock
Plan for ease of reference, this Plan is not part of the Stock Plan and no Award
will be considered granted under or subject to the Stock Plan or will reduce any
shares of Company common stock available for grant or otherwise subject to
limits under the Stock Plan.


(f)    Employment Agreements. The Plan will be a long-term incentive plan for
purposes of any employment agreement between the Company or an Affiliate and the
Participant.


(g)    Change in Control. Except as otherwise provided in a Participant’s
employment agreement with the Company in effect on the effective date of the
Plan, if (A) a Change in Control occurs prior to the payment of an Award and (B)
all Awards that are outstanding have been assumed by the new owner or surviving
entity of the Company or its parent company and continued in accordance with
their terms and conditions in effect on the date of the Change in Control, and
(C) within two (2) years following such Change in Control a Participant
experiences a Separation from Service, either: (i) by the Company without Cause;
or (ii) due to the Participant incurring a Change in Control Good Reason, then,
subject to Sections


5

--------------------------------------------------------------------------------





7.5(d) and 7.5(h) of the Plan, the Award will be fully vested and paid out sixty
(60) days following the effective date of the Separation from Service, and any
applicable Long-Term Incentive Bonuses shall be calculated as if the applicable
performance measures had been achieved at target if the applicable performance
period has not yet been completed.


If, upon a Change in Control, outstanding Awards are not assumed by the new
owner or surviving entity of the Company or its parent company and not continued
in accordance with their terms and conditions in effect on the date of the
Change in Control, then, subject to Sections 7.5(d) and 7.5(h) of the Plan, all
outstanding Awards will be fully vested as of the effective date of the Change
in Control and paid out sixty (60) days following such date and any applicable
Long-Term Incentive Bonuses shall be calculated as if the applicable performance
measures had been achieved at target without any proration.


(h)    Clawback of Awards. Awards issued pursuant to the Plan are subject to
forfeiture and/or recoupment in the event a Participant has engaged in
misconduct, including a (i) violation of the Company’s Code of Conduct, or (ii)
violation of law within the scope of employment with the Company or any
Affiliate. For Participants who are subject to the Company’s Compensation
Recoupment Policy, any Award issued to such Participants under the Plan will be
considered long-term incentive compensation that is subject to the Company’s
Compensation Recoupment Policy.


(i)    Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan will continue in full force and effect without regard to
such unenforceable provision and will be applied as though the unenforceable
provision were not contained in the Plan.


(j)    Governing Law. The Plan will be construed in accordance with and governed
by the laws of the State of New York, without reference to the principles of
conflict of laws.


(k)    Headings. Headings are inserted in the Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.


(l)    Rules of Construction. Except as otherwise expressly provided in the
Plan, for purposes of the Plan, any reference in the Plan to:


A.
plans, programs, arrangements, codes and charters will be deemed to include any
and all amendments and restatements thereof, any and all amendments thereto and
any and all successor plans, programs, codes and charters thereto, and any such
plan, program, arrangement, code or charter may be amended from time to time;



B.
“determine” or “determination” (and like terms) by the Company or Committee or
its respective designee will be deemed to be a determination that is within the
sole discretion of the Company or Committee or its respective designee; and





6

--------------------------------------------------------------------------------





C.
“include” or “including (and like terms) will be deemed to mean “including
without limitation”.









[Signature on Next Page]






7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Plan is hereby executed to be effective as of January 1,
2015.


AVON PRODUCTS, INC.
By:
                                                                                              
Name:
Title:







8